RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1337-MR


COMMONWEALTH OF KENTUCKY                                              APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE BARRY WILLETT, JUDGE
                       ACTION NO. 20-CR-000455



LASHAWN MONTEZ HICKMAN                                                  APPELLEE



                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND McNEILL, JUDGES.

MAZE, JUDGE: The Commonwealth appeals from an order of the Jefferson

Circuit Court dismissing an indictment against LaShawn Montez Hickman based

upon the Commonwealth’s failure to produce discovery as ordered. We conclude

that the trial court abused its discretion by dismissing the indictment without a

finding that Hickman suffered severe prejudice as a result of the Commonwealth’s
non-compliance. Hence, we reverse and remand for further proceedings on the

indictment.

              The relevant facts of this action are not in dispute. On February 18,

2020, a Jefferson County grand jury returned an indictment charging Hickman

with receiving stolen property over $10,000; obscuring the identity of a machine

over $10,000; possession of a handgun by a convicted felon; first-degree fleeing or

evading police; and receiving a stolen firearm. At his arraignment on February 24,

the trial court continued Hickman on $25,000 full-cash bond, with allowances for

work release and job search. The court set a pre-trial date for June 2 and a trial

date of September 22. Pursuant to JRP1 803, the court directed the Commonwealth

to produce discovery no later than 10 days before the pre-trial conference. On

March 19, the trial court entered an order releasing Hickman on his own

recognizance based on the COVID-19 emergency.

              When the case was called via phone conference on June 2, Hickman

and his counsel appeared. The Assistant Commonwealth Attorney did not appear.

The trial court asked counsel if the Commonwealth had produced discovery.

Defense counsel replied no. The trial court then asked if counsel wanted to keep

the trial date on September 22 or convert it to a pre-trial. Counsel agreed to the



1
 Rules of Practice and Procedure of the 30th Judicial Circuit, Jefferson Circuit Court. Adopted
July 11, 2006, as amended Feb. 8, 2018.

                                              -2-
pre-trial date. The court further directed the Commonwealth to produce discovery

“as soon as possible.” The court followed up this oral order with a written order

entered on June 15.

             When the case was called on September 22, Hickman and his counsel

were present by phone, but the Assistant Commonwealth Attorney did not initially

appear. The Commonwealth came into the phone conference about five minutes

later after being called. The trial court asked if the Commonwealth had produced

discovery, to which Commonwealth replied, “It has not, Your Honor.” No further

explanation was forthcoming from the Commonwealth. The trial court then

summarily stated, “The indictment is dismissed.” The Commonwealth

acknowledged the dismissal but did not object. The trial court’s written order,

entered on September 29, 2020, set out the procedural history and concluded,

“Based upon the Commonwealth’s failure to produce discovery as required by our

local rules and orders of this Court, the indictment against the Defendant is

DISMISSED.” The Commonwealth now appeals from this order.

             On appeal, the Commonwealth makes no effort to justify its failure to

produce discovery as ordered. Rather, the Commonwealth argues that dismissal

was not an appropriate remedy. The Commonwealth concedes that it failed to

object to the dismissal. However, the Commonwealth maintains that this Court




                                         -3-
may still review the issue because it did not have an opportunity to object at the

time the trial court made the order.

                As the Commonwealth notes, RCr2 9.22 generally requires a party to

raise an objection at the time the court takes an action. However, “if a party has no

opportunity to object to a ruling or order at the time it is made, the absence of an

objection does not thereafter prejudice that party.” Id. The Commonwealth

contends that this rule applies when the trial court grants a motion to dismiss

without a motion by the opposing party. Radford v. Lovelace, 212 S.W.3d 72, 77

(Ky. 2006), overruled on other grounds by Cardine v. Commonwealth, 283 S.W.3d

641 (Ky. 2009).

                Radford involved a situation where the trial court granted a mistrial

after highlighting certain improper evidence to the jury. The Supreme Court held

that defense counsel had no appropriate opportunity to object, noting that “one

would not seriously argue for the right to have his client tried in front of the same

jury that had listened to the trial court’s comments on this matter.” Id. By

contrast, the trial court dismissed the indictment after the Commonwealth admitted

to not complying with the court’s discovery orders.

                We believe that the Commonwealth had some duty to either object to

the dismissal or at least offer some explanation for its delay in producing


2
    Kentucky Rules of Criminal Procedure.

                                            -4-
discovery. Nevertheless, we recognize dismissal of an indictment is an extreme

sanction that should be used infrequently. See Commonwealth v. Baker, 11 S.W.3d

585, 590 (Ky. App. 2000). Thus, despite the lack of a timely objection, we elect to

review the trial court’s dismissal on the merits.

             RCr 7.24(11) authorizes a trial court to impose sanctions on a party in

a criminal matter who has not complied with discovery orders. If the

Commonwealth has refused to comply with a discovery order, and the refusal

resulted in severe prejudice, a circuit court may dismiss the criminal indictment.

Commonwealth v. Grider, 390 S.W.3d 803, 818 (Ky. App. 2012). We review the

trial court’s decision to dismiss an indictment for abuse of discretion. Id. at 817.

             However, a trial court has limited authority to dismiss an indictment

prior to trial and without the consent of the Commonwealth. Id. at 818. Here, the

trial court dismissed the indictment sua sponte, and without a motion by

Hickman’s counsel. Moreover, the trial court made no findings that Hickman was

prejudiced by the Commonwealth’s failure to produce discovery as ordered. In the

absence of such findings, we must conclude that the trial court abused its discretion

by dismissing the indictment.

             By our ruling in this matter, we in no way condone or approve of the

actions of the Commonwealth. The Commonwealth made no effort to explain its

failure to produce discovery as required by the local rules and by direct orders of


                                          -5-
the court. Furthermore, the matter had been pending for seven months, and more

than three months had passed since the trial court entered its written order directing

the Commonwealth to produce discovery. We strongly disagree with the

Commonwealth’s suggestion that the Supreme Court’s orders in response to the

COVID-19 emergency justifies such a blatant disregard of court orders. As with

any other party, the Commonwealth must comply with the trial court’s orders or

make a timely motion to seek additional time to comply. And of course, a trial

court has inherent authority to enforce its own orders. Boland-Maloney Lumber

Co., Inc. v. Burnett, 302 S.W.3d 680, 688 (Ky. App. 2009) (citing Akers v.

Stephenson, 469 S.W.2d 704, 706 (Ky. 1970)).

             On remand, the trial court should set a prompt date for the

Commonwealth to produce discovery. The trial court is not obligated to allow

additional delays without a sound explanation. The trial court has the discretion to

grant a continuance or to exclude any evidence not produced timely. RCr

7.24(11). Dismissal may also be warranted if Hickman invokes his right to a

speedy trial (see Dunaway v. Commonwealth, 60 S.W.3d 563, 569 (Ky. 2001)) or

severe prejudice is shown. Grider, 390 S.W.3d at 818. But in the absence of any

such circumstances, we must conclude that the trial court abused its discretion by

dismissing the indictment at this point.




                                           -6-
            Accordingly, we reverse the order of the Jefferson Circuit Court

dismissing the above-styled indictment and we remand for additional proceedings

in accord with this Opinion.

            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Daniel Cameron                           Rob Eggert
Attorney General of Kentucky             Louisville, Kentucky

Jeanne Anderson
Special Assistant Attorney General
Louisville, Kentucky




                                       -7-